DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 12/17/2021.
Claims 1-11 and 20 are cancelled.
Claims 12-14, 18, 21-23, and 27-31 are amended.
Claims 12-19 and 21-32 are pending.
Claims 12-19 and 21-32 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 appears to have amended claims but the claim is labelled as previously presented.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
112
Due to Applicant’s amendments the prior 112(b) rejections are withdrawn.
103
Montaque teaches parsing the text from the message for a word or a phrase that is replaceable by the generic emoji (¶ 20, 33, 59)
Claim Interpretation- According to the disclosure (¶ 17, 21), “The text may be parsed to determine certain works, phrases, and/or other information within the message…  the service provider may parse data and text within the message to determine what the customers are saying or posting about locations… For example, emoji determination application 150 may be used to track visitations to a particular location, messages sent by users and the content of those messages from parsing the words and sentences in the messages.” 
Montaque -the event collection platform 170 utilizes an event processing module that monitors actions and behaviors of users of the messaging platform. For example, the event processing module may determine when messages are sent, the recipients of the messages, text/keywords within the messages before or after the message is sent, creative contents inserted into the messages, and interactions that the user has with the messaging application on his/her user device (e.g., selection of an option to insert a creative content). (¶ 33)

selecting the generic emoji for inclusion into the message in place of the identified word or phrase (Figure 8, 9; ¶ 59-68)
Montaque - the user previously selected a coffee cup emoji 802 to insert into a message….For example, various data may have been used to determine whether conditions for identifying the winning bid are satisfied, with such data including an identifier of the emoji selected, a type of emoji (e.g., food and drink, 602 when the emoji was selected, or other contextual data. Here, the winning bid corresponds to a bid from a coffee retailer (e.g., a coffee-themed emoji was selected). As a result of identifying this winning bid, the user device 602 presents various emoji indicating the brand of the coffee retailer in the branded contents window 804, such as emoji having a company name, symbol, or other identifier meant to cause the user to think of the brand.  (¶ 65)

    PNG
    media_image1.png
    463
    298
    media_image1.png
    Greyscale

replacing the generic emoji with the location-specific emoji in the message based on selecting the generic emoji for inclusion into the message (Figure 9, 10; ¶ 59-68)
Montaque - The user may select one of the emoji from the branded contents window 804 for inserting into a message, or may dismiss the emoji by selecting a close option 808, as shown in FIG. 8. In response to a selection of branded emoji 806, for example, branded emoji 806 appears in a text entry field 902 of interface 900, as illustrated in FIG. 9. If the user elects to send the message at this point, the sent message 1002 and the branded emoji 806 may appear in interface 1000, (¶ 67)

    PNG
    media_image2.png
    646
    416
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    671
    401
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claims 12, 21 and 29  recite “parsing the text from the message for a word or a phrase that is replaceable by the generic emoji, and identifying the word or the phrase in the message based on the parsing”. According to the disclosure (¶ 17, 21, 23, 49), “ The text may be parsed to determine certain works, phrases, and/or other information within the message. In some embodiments, a machine learning engine may be utilized to understand the semantics and syntax of the message being typed or previously sent/posted by the user, for example, by generating word vectors from the message and processing the word vectors with previously known embeddings to understand content of the message. … the service provider may parse data and text within the message to determine what the customers are saying or posting about locations. Such data may be provided to the merchants for use in marketing or advertising. For example, the merchant and/or service provider may be able to provide an advertisement back to users in response to utilizing an emoji… For example, emoji determination application 150 may be used to track visitations to a particular location, messages sent by users and the content of those messages from parsing the words and sentences in the messages, and/or merchant traffic information (e.g., times of visitations). ” The disclosure described parsing the text to determine information in the message. The disclosure does not provide written description of parsing the message to replace the text with a generic emoji. Dependent claims 13-19, 22-28 and 30-32 are rejected.
Claim 12 recites “selecting the generic emoji for inclusion into the message in place of the identified word or phrase”, claim 21 recites “adding the generic emoji for 120. The interface may replace or place next to or nearby a generic emoji and allow for selection of the location-specific emoji for entry into a message. The location-specific emoji may also replace text as the user is typing or on selection of an interface option. The user may revert any changes to generic text and/or emojis through an interface and/or application option within service application 120. … Where emoji determination application 150 determines the location-specific emoji, emoji determination application 150 may then push and/or cause the emoji to be displayed within an interface of user device 110, for example, by displaying with a generic emoji, replacing the generic emoji, placing with text, or replacing text…The location-specific emojis are populated to an interface of the device, at step 410. The emojis may be presented with generic emojis and/or replace generic emojis and may include an option to hide one or more emojis or revert the emojis to their generic form. In some embodiments, the emoji may also replace or be populated next to text that the emoji is meant to replace and/or represent. The emojis may also be added to text that is already entered to a message and/or change the outlook of a generic emoji that has already been added to the message.” The specific emoji either replaces text or a generic emoji. The generic emoji is not selected in place of text. Either the text or the generic emoji are part of the message and then are they are replaced by the specific location emoji. The specification does not provide support for selecting the generic emoji for inclusion into 
Claim 29 recites “selecting the generic emoji for inclusion into the message; adding the location-specific emoji next to the generic emoji in the message; and causing to be displayed, through the application on the mobile device, the generic emoji and the location-specific emoji in the message.” According to the disclosure (Figure 2B; ¶ 33, 63, 70), “ The interface may replace or place next to or nearby a generic emoji and allow for selection of the location-specific emoji for entry into a message… At step 408, an emoji usage opportunity is detected. The emoji usage opportunity may correspond to an action that a user takes on the device, such as opening an application that utilized the emojis, entering text into a message or content, and/or processing a transaction that may be posted to a feed… In some embodiments, the emoji may also replace or be populated next to text that the emoji is meant to replace and/or represent. The emojis may also be added to text that is already entered to a message and/or change the outlook of a generic emoji that has already been added to the message.” The specification explains that the interface provides options for the generic or specific emoji to be placed in the message. The disclosure does not describe selecting the generic emoji, adding it to the message, then also adding a specific emoji to be placed and displayed in the message. There is no support for the presented limitations. Dependent claims 30-32 are rejected.

    PNG
    media_image4.png
    679
    490
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-19, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2016/0085773) (“Chang”), and further in view of  Montaque et al. (2017/0358010) (“Montaque”).
Regarding claim 12, Chang discloses  a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising (¶ 136-138, 145): 
Chang - the machine-readable medium 2138 is non-transitory (in other words, not having any transitory signals) in that it does not embody a propagating signal…The memory 2130 comprises a main memory 2132, a static 2134, and a storage unit 2136 accessible to the processors 2110 via the bus 2102, according to some embodiments. The storage unit 2136 can include a machine-readable medium 2138 on which are stored the instructions 2116 embodying any one or more of the methodologies or functions described herein. The instructions 2116 can also reside, completely or at least partially, within the main memory 2132, within the static memory 2134, within at least one of the processors 2110 (e.g., within the processor's cache memory), (¶ 137, 145)

detecting metadata for a transaction between a mobile device and a merchant device for a merchant (¶ 29-34, 53-55); 
Claim Interpretation- According to the disclosure (¶ 69), “ step 402 of flowchart 400, a location of a device is detected, for example, through determination of a device geo-location, processing of transaction data and/or metadata, or other information available to the device or a service provider server. The location of the device may also be detected through information from another device, such as a merchant device at the location.” For the purpose of claim interpretation, detecting metadata is understood to mean determining the location of the device. 
Chang- The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image 

detecting that the mobile device initiates a message associated with the transaction, wherein the message comprises text entered via a social networking service accessed through an application on the mobile device (¶ 30, 33-44, 71, 85, 94, 98-103, 129); 
Claim Interpretation- According to the disclosure (¶ 13), “ In some embodiments, the data and/or metadata used to determine a location-specific emoji may be generated and/or detected through a transaction initiated by the user device with a merchant at the location and/or merchant device at the location. ” The specification does not provide the process that details detecting the initiation of a message. For the purpose of claim interpretation, the limitation “detecting that the mobile device initiates a message…” is understood to mean the user sends a message about the transaction. 
Chang- The user device sends in real time a request for a relevant pictograph to a geomoji server. The request includes a current geolocation of the user device (e.g., as determined by a Global Positioning System (GPS) component of the mobile device)… An individual can register with the social messaging system 130 to become a member of the social messaging system 130. Once registered, a member can form social network relationships (e.g., friends, followers, or contacts) on the social messaging system 130 and interact with a broad range of applications provided by the social messaging system 130… The social messaging application provides a messaging mechanism for users of the 110 to send and receive messages that include text and media content such as pictures and video.  (¶ 30, 41, 42)

 determining that the message is associated with a generic emoji, wherein the determining comprises (Fig 17, 18; ¶ 27, 30, 116-120); 
Chang - Emoticons (also referred to as emojis) are expressive images, ideograms, or pictographs used to convey an emotion or other connotation in association with a variety of communications. … At operation 1710, the communication module 162 receives at least a portion of a message content. For instance, the message content comprises an image and text. (¶ 27, 116)

identifying the word or the phrase in the message based on the parsing (¶ 117-120)
Chang - At operation 1720, the pictograph module 170 infers a predicted preference based on the portion of the message content. For example, if the text is indicative of a particular pictograph category, the pictograph module 170 infers the predicted preference for the indicated category. (¶ 117)

determining social networking information for a user based on the social networking service utilized by the user (¶ 35, 37, 40-44, 48, 49, 55, 71, 85, 105-108)
Chang - The communication module 162 exchanges network communications with the database server(s) 132, the client device(s) 110, and the third party server(s) 120. The information retrieved by the communication module 162 includes data associated with the user (e.g., member profile data 168 accesses user data of the user from the database(s) 134. The pictograph module 170 analyzes the user data to determine a user preference. For instance, an age of the user indicated by the user data can be used to determine a preference for certain pictographs (e.g., a school-aged person may be interested in school-related pictographs)…. The data module 168 provides various data functionality such as exchanging information with databases or servers. For example, the data module 168 accesses member profiles of the social messaging system 130 that include profile data from the database(s) 134 (e.g., social graph data of the user that indicates contact members of the user on the social messaging system 130 or another social messaging service).  (¶ 44, 49, 108)

determining, based on the metadata for the transaction and the social networking information, a location-specific emoji as a substitute for the generic emoji associated with the message, the message associated with the transaction (¶ 28-30, 35, 44, 49, 55, 77, 78, 86, 95, 116-120); and 
Chang- the pictograph module 170 infers a predicted preference based on the portion of the message content. For example, if the text is indicative of a particular pictograph category… At operation 1710, the communication module 162 receives at least a portion of a message content. For instance, the message content comprises an image and text. In this instance, the communication module 162 can receive at least a portion of the text or image…  In response to the request, the 162 exchanges network communications with the database server(s) 132, the client device(s) 110, and the third party server(s) 120. The information retrieved by the communication module 162 includes data associated with the user (e.g., member profile data from an online account or social network service data) or other data to facilitate the functionality described herein. (¶ 30, 44, 116, 117)

Page 2 of 14causing to be displayed, through the application on the mobile device, the location-specific emoji in the message (Fig 11; ¶ 30, 39, 55, 60, 70, 73, 87, 97, 98, 116-119)
Chang- if the current geolocation of the user device is within a distance of the specified geolocation provided by the third party entity, the geomoji server communicates the custom pictograph to the user device or the user device is otherwise provided access to the custom pictograph (e.g., the custom pictograph is stored on the user device). Subsequently, the user device presents the custom pictograph on a user interface of the user device. For example, the user device includes, inserts, or embeds the custom pictograph into a virtual key board of the user device allowing the user of the user device to select the custom pictograph for a particular communication... the presentation module 164 causes presentation of the ranked plurality of pictographs. The ranked plurality of pictographs can assist the user in identifying a Suitable pictograph for a particular message.  (¶ 30, 119)


Chang certainly parses the text in the message in order to determine the text is indicative of an emoji, the art does not explicitly recite that step. 
Montaque teaches parsing the text from the message for a word or a phrase that is replaceable by the generic emoji (¶ 20, 33, 59)
Claim Interpretation- According to the disclosure (¶ 17, 21), “The text may be parsed to determine certain works, phrases, and/or other information within the message…  the service provider may parse data and text within the message to determine what the customers are saying or posting about locations… For example, emoji determination application 150 may be used to track visitations to a particular location, messages sent by users and the content of those messages from parsing the words and sentences in the messages.” 
Montaque -the event collection platform 170 utilizes an event processing module that monitors actions and behaviors of users of the messaging platform. For example, the event processing module may determine when messages are sent, the recipients of the messages, text/keywords within the messages before or after the message is sent, creative contents inserted into the messages, and interactions that the user has with the messaging application on his/her user device (e.g., selection of an option to insert a creative content). (¶ 33)

selecting the generic emoji for inclusion into the message in place of the identified word or phrase (Figure 8, 9; ¶ 59-68)
Montaque - the user previously selected a coffee cup emoji 802 to insert into a message….For example, various data may have been used to determine whether conditions for identifying the winning bid are satisfied, with such data including an identifier of the emoji selected, a type of emoji (e.g., food and drink, coffee, etc.), a time of day when the emoji was selected, a geolocation of the user device 602 when the emoji was selected, or other contextual data. Here, the winning bid corresponds to a bid from a coffee retailer (e.g., a coffee-themed emoji was selected). As a result of identifying this winning bid, the user device 602 presents various emoji indicating the brand of the coffee retailer in the branded contents window 804, such as emoji having a company name, symbol, or other identifier meant to cause the user to think of the brand.  (¶ 65)

    PNG
    media_image1.png
    463
    298
    media_image1.png
    Greyscale

replacing the generic emoji with the location-specific emoji in the message based on selecting the generic emoji for inclusion into the message (Figure 9, 10; ¶ 59-68)
Montaque - The user may select one of the emoji from the branded contents window 804 for inserting into a message, or may dismiss the emoji by selecting a close option 808, as shown in FIG. 8. In response to a selection of branded emoji 806, for example, branded emoji 806 appears in a text entry field 902 of interface 900, as illustrated in FIG. 9. If the user elects to send the message at this point, the sent message 1002 and the branded emoji 806 may appear in interface 1000, (¶ 67)

    PNG
    media_image2.png
    646
    416
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    671
    401
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide specific services to their target audience (Montaque; ¶ 2, 3, 33).
Regarding claims 13, 22 and 30, Chang discloses  wherein the detecting the metadata comprises one of: receiving the metadata from the mobile device in response to an initiation of the transaction using the application on the mobile device; receiving the metadata from the merchant device in response to the merchant device processing 
Regarding claims 14, 23 and 31, Chang discloses  wherein the metadata comprises a merchant device identifier for the merchant device, and wherein the location-specific emoji is determined by: determining a merchant location for the mobile device based on the merchant device identifier (¶ 33, 34, 51-54); and determining that the merchant location provides the location-specific emoji in place of the generic emoji (¶ 28-34, 51, 52, 70, 71).  
Claim Interpretation-
Regarding claims 15, 24 and 32, Chang discloses detecting a geo-location of the mobile device through a location detection component of the mobile device, wherein the location-specific emoji is further based on the geo-location matching a merchant location for the transaction (Fig. 1; ¶ 33, 43, 51-54, 68, 89-91).  
Regarding claims 16, and 25, Chang discloses detecting that the location-specific emoji is used with the message and a plurality of other messages (¶ 30, 33, 36, 51, 55, 56, 106); and providing usage information of the location-specific emoji to the merchant, wherein the usage information is associated with the location-specific emoji used with the message and the plurality of other messages (¶ 51, 52, 58, 61, 62, 106).  
Regarding claims 17, and 26, Montaque teaches transmitting a notification to a merchant employee that the location-specific emoji was used with the message, wherein the notification comprises an identifier associated with the mobile device (¶ 39, 62, 63) and wherein the merchant employee is associated with a merchant location for the merchant device (¶ 30, 31, 62, 63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide advertisers a platform to monetize the use of emojis (Montaque; ¶ 2, 3).
92626Regarding claims 18, and 27, Chang teaches with the social networking service (¶ 39, 41-45, 49, 55, 65, 98, 106). Montaque teaches wherein the notification comprises a merchant interaction process for the merchant employee with the user associated with the mobile device, wherein the merchant interaction process uses the identifier associated with the mobile device,  and wherein the merchant interaction process comprises one of posting a response to the message, providing feedback to the 
Regarding claims 19, and 28, Chang discloses wherein the operations further comprise: detecting that the location-specific emoji is used with the message (¶ 33, 34, 107, 112-115). Montaque teaches and providing an advertisement specific to the location-specific emoji to the mobile device (¶ 42, 44, 49, 54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide advertisers a platform to monetize the use of emojis (Montaque; ¶ 2, 3).
Claim Interpretation- claim 28 recites “detecting that the location-specific emoji is used with the message for a merchant”. The claim could mean multiple things, the message was sent to the merchant(intended for the merchant), the merchant sent the message or the emoji is used for the merchant’s shop. For the purpose of claim interpretation, the limitation is  understood to mean the emoji is used for the merchant’s shop.
Regarding claim 21, Chang discloses  detecting metadata for a transaction between a mobile device and a merchant device for a merchant(¶ 29-34, 53-55); 
Claim Interpretation- According to the disclosure (¶ 69), “ step 402 of flowchart 400, a location of a device is detected, for example, through 
Chang- The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image featuring a product or service of the merchant store 212) and specified the geo-fence 210 sur rounding the physical location of the merchant store 212. (¶ 55)

detecting that the mobile device initiates a message associated with the transaction, wherein the message comprises text entered via a social networking service accessed through an application on the mobile device(¶ 30, 33-44, 71, 85, 94, 98-103, 129); 
Claim Interpretation- According to the disclosure (¶ 13), “ In some embodiments, the data and/or metadata used to determine a location-specific emoji may be generated and/or detected through a transaction initiated by the user device with a merchant at the location and/or merchant device at the location. ” The specification does not provide the process that details detecting the initiation of a message. For the purpose of claim interpretation, the limitation 
Chang- The user device sends in real time a request for a relevant pictograph to a geomoji server. The request includes a current geolocation of the user device (e.g., as determined by a Global Positioning System (GPS) component of the mobile device)… An individual can register with the social messaging system 130 to become a member of the social messaging system 130. Once registered, a member can form social network relationships (e.g., friends, followers, or contacts) on the social messaging system 130 and interact with a broad range of applications provided by the social messaging system 130… The social messaging application provides a messaging mechanism for users of the client device(s) 110 to send and receive messages that include text and media content such as pictures and video.  (¶ 30, 41, 42)

determining that the message is associated with a generic emoji, wherein the determining comprises: (Fig 17, 18; ¶ 27, 30, 116-120); 
Chang - Emoticons (also referred to as emojis) are expressive images, ideograms, or pictographs used to convey an emotion or other connotation in association with a variety of communications. … At operation 1710, the communication module 162 receives at least a portion of a message content. For instance, the message content comprises an image and text. (¶ 27, 116)


Chang - At operation 1720, the pictograph module 170 infers a predicted preference based on the portion of the message content. For example, if the text is indicative of a particular pictograph category, the pictograph module 170 infers the predicted preference for the indicated category. (¶ 117)

determining social networking information for a user based on the social networking service utilized by the user(¶ 35, 37, 40-44, 48, 49, 55, 63, 71, 85, 105-108)
Chang - The communication module 162 exchanges network communications with the database server(s) 132, the client device(s) 110, and the third party server(s) 120. The information retrieved by the communication module 162 includes data associated with the user (e.g., member profile data from an online account or social network service data) or other data to facilitate the functionality described herein…  the data module 168 accesses user data of the user from the database(s) 134. The pictograph module 170 analyzes the user data to determine a user preference. For instance, an age of the user indicated by the user data can be used to determine a preference for certain pictographs (e.g., a school-aged person may be interested in school-related pictographs)…. The data module 168 provides various data functionality such as exchanging information with databases or servers. For example, the data module 168 accesses member profiles of the social messaging system 130 that include profile data from the database(s) 134 (e.g., social graph data of the user 130 or another social messaging service).  (¶ 44, 49, 108)

determining, based on the metadata for the transaction and the social networking information, a location-specific emoji as a substitute for the generic emoji associated with the message, the message associated with the transaction (¶ 28-30, 35, 44, 49, 55, 77, 78, 86, 95, 116-120); and 
Chang- the pictograph module 170 infers a predicted preference based on the portion of the message content. For example, if the text is indicative of a particular pictograph category… At operation 1710, the communication module 162 receives at least a portion of a message content. For instance, the message content comprises an image and text. In this instance, the communication module 162 can receive at least a portion of the text or image…  In response to the request, the geomoji server identifies the custom pictograph (e.g., the coffee mug including the local coffee shop logo) based on the current geolocation of the user device and the geographic indication (in this example, a specified geolocation provided by the local coffee shop)… The communication module 162 exchanges network communications with the database server(s) 132, the client device(s) 110, and the third party server(s) 120. The information retrieved by the communication module 162 includes data associated with the user (e.g., member profile data from an online account or social network service data) or other data to facilitate the functionality described herein. (¶ 30, 44, 116, 117)


Chang- if the current geolocation of the user device is within a distance of the specified geolocation provided by the third party entity, the geomoji server communicates the custom pictograph to the user device or the user device is otherwise provided access to the custom pictograph (e.g., the custom pictograph is stored on the user device). Subsequently, the user device presents the custom pictograph on a user interface of the user device. For example, the user device includes, inserts, or embeds the custom pictograph into a virtual key board of the user device allowing the user of the user device to select the custom pictograph for a particular communication... the presentation module 164 causes presentation of the ranked plurality of pictographs. The ranked plurality of pictographs can assist the user in identifying a Suitable pictograph for a particular message.  (¶ 30, 119)

Chang does not disclose adding the generic emoji for inclusion into the message in place of the identified word or phrase; change the generic emoji that has been added to the message with the location- specific emoji. 

Chang certainly parses the text in the message in order to determine the text is indicative of an emoji, the art does not explicitly recite that step. 
Montaque teaches parsing the text from the message for a word or a phrase that is replaceable by the generic emoji, and (¶ 20, 33, 59)
Claim Interpretation- According to the disclosure (¶ 17, 21), “The text may be parsed to determine certain works, phrases, and/or other information within the 150 may be used to track visitations to a particular location, messages sent by users and the content of those messages from parsing the words and sentences in the messages.” 
Montaque -the event collection platform 170 utilizes an event processing module that monitors actions and behaviors of users of the messaging platform. For example, the event processing module may determine when messages are sent, the recipients of the messages, text/keywords within the messages before or after the message is sent, creative contents inserted into the messages, and interactions that the user has with the messaging application on his/her user device (e.g., selection of an option to insert a creative content). (¶ 33)


adding the generic emoji for inclusion into the message in place of the identified word or phrase(Figure 8, 9; ¶ 59-68)
Montaque - the user previously selected a coffee cup emoji 802 to insert into a message….For example, various data may have been used to determine whether conditions for identifying the winning bid are satisfied, with such data including an identifier of the emoji selected, a type of emoji (e.g., food and drink, coffee, etc.), a time of day when the emoji was selected, a geolocation of the user device 602 when the emoji was selected, or other contextual data. Here, the winning bid corresponds to a bid from a coffee retailer (e.g., a coffee-themed emoji was selected). As a result of identifying this winning bid, the user 602 presents various emoji indicating the brand of the coffee retailer in the branded contents window 804, such as emoji having a company name, symbol, or other identifier meant to cause the user to think of the brand.  (¶ 65)

    PNG
    media_image1.png
    463
    298
    media_image1.png
    Greyscale


change the generic emoji that has been added to the message with the location- specific emoji and(Figure 9, 10; ¶ 59-68)
Montaque - The user may select one of the emoji from the branded contents window 804 for inserting into a message, or may dismiss the emoji by selecting a close option 808, as shown in FIG. 8. In response to a selection of branded emoji 806, for example, branded emoji 806 appears in a text entry field 902 of interface 900, as illustrated in FIG. 9. If the user elects to send the message at this point, the sent message 1002 and the branded emoji 806 may appear in interface 1000, (¶ 67)

    PNG
    media_image2.png
    646
    416
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    671
    401
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide specific services to their target audience (Montaque; ¶ 2, 3, 33).
Regarding claim 29, Chang discloses detecting metadata for a transaction between a mobile device and a merchant device for a merchant  (¶ 29-34, 53-55); 
Claim Interpretation- According to the disclosure (¶ 69), “ step 402 of flowchart 400
Chang- The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image featuring a product or service of the merchant store 212) and specified the geo-fence 210 sur rounding the physical location of the merchant store 212. (¶ 55)

detecting that the mobile device initiates a message associated with the transaction, wherein the message comprises text entered via a social networking service accessed through an application (¶ 30, 33-44, 71, 85, 94, 98-103, 129); 
Claim Interpretation- According to the disclosure (¶ 13), “ In some embodiments, the data and/or metadata used to determine a location-specific emoji may be generated and/or detected through a transaction initiated by the user device with a merchant at the location and/or merchant device at the location. ” The specification does not provide the process that details detecting the initiation of a message. For the purpose of claim interpretation, the limitation “detecting that the mobile device initiates a message…” is understood to mean the user sends a message about the transaction. 
Chang- The user device sends in real time a request for a relevant pictograph to a geomoji server. The request includes a current geolocation of the user device (e.g., as determined by a Global Positioning System (GPS) component of the mobile device)… An individual can register with the social messaging system 130 to become a member of the social messaging system 130. Once 130 and interact with a broad range of applications provided by the social messaging system 130… The social messaging application provides a messaging mechanism for users of the client device(s) 110 to send and receive messages that include text and media content such as pictures and video.  (¶ 30, 41, 42)

determining that the message is associated with a generic emoji, wherein the determining comprises: (Fig 17, 18; ¶ 27, 30, 116-120); 
Chang - Emoticons (also referred to as emojis) are expressive images, ideograms, or pictographs used to convey an emotion or other connotation in association with a variety of communications. … At operation 1710, the communication module 162 receives at least a portion of a message content. For instance, the message content comprises an image and text. (¶ 27, 116)

identifying the word or the phrase in the message based on the parsing, (¶ 117-120)
Chang - At operation 1720, the pictograph module 170 infers a predicted preference based on the portion of the message content. For example, if the text is indicative of a particular pictograph category, the pictograph module 170 infers the predicted preference for the indicated category. (¶ 117)

determining social networking information for a user based on the social networking service utilized by the user (¶ 35, 37, 40-44, 48, 49, 55, 63, 71, 85, 105-108)
Chang - The communication module 162 exchanges network communications with the database server(s) 132, the client device(s) 110, and the third party server(s) 120. The information retrieved by the communication module 162 includes data associated with the user (e.g., member profile data from an online account or social network service data) or other data to facilitate the functionality described herein…  the data module 168 accesses user data of the user from the database(s) 134. The pictograph module 170 analyzes the user data to determine a user preference. For instance, an age of the user indicated by the user data can be used to determine a preference for certain pictographs (e.g., a school-aged person may be interested in school-related pictographs)…. The data module 168 provides various data functionality such as exchanging information with databases or servers. For example, the data module 168 accesses member profiles of the social messaging system 130 that include profile data from the database(s) 134 (e.g., social graph data of the user that indicates contact members of the user on the social messaging system 130 or another social messaging service).  (¶ 44, 49, 108)

Page 7 of 14determining, based on the metadata for the transaction and the social networking information, a location-specific emoji as a substitute for the generic emoji associated with the message, the message associated with the transaction (¶ 28-30, 35, 44, 49, 55, 77, 78, 86, 95, 116-120); and 
Chang- the pictograph module 170 infers a predicted preference based on the portion of the message content. For example, if the text is indicative of a particular 1710, the communication module 162 receives at least a portion of a message content. For instance, the message content comprises an image and text. In this instance, the communication module 162 can receive at least a portion of the text or image…  In response to the request, the geomoji server identifies the custom pictograph (e.g., the coffee mug including the local coffee shop logo) based on the current geolocation of the user device and the geographic indication (in this example, a specified geolocation provided by the local coffee shop)… The communication module 162 exchanges network communications with the database server(s) 132, the client device(s) 110, and the third party server(s) 120. The information retrieved by the communication module 162 includes data associated with the user (e.g., member profile data from an online account or social network service data) or other data to facilitate the functionality described herein. (¶ 30, 44, 116, 117)

adding the location-specific emoji next to the generic emoji in the message(Figure 11; ¶ 73, 98, 99, 116-120); 
Claim Interpretation- According to the disclosure (Figure 2B; ¶ 33, 63, 70), At step 408, an emoji usage opportunity is detected. The emoji usage opportunity may correspond to an action that a user takes on the device, such as opening an application that utilized the emojis, entering text into a message or content, and/or processing a transaction that may be posted to a feed… In some embodiments, the emoji may also replace or be populated next to text that the emoji is meant to replace and/or represent. The emojis may also be added to text 
Chang-  In these embodiments, the pictograph is rendered alongside other characters rendered or generated in response to key selections from the virtual keyboard….The plurality of pictographs 1160 include standard emojis (e.g., provided by an operating system of the user device 1100) and geomojis received from the geolocation pictograph system 160. (¶ 73, 98)

    PNG
    media_image5.png
    648
    483
    media_image5.png
    Greyscale

causing to be displayed, through the application on the mobile device, the generic emoji and the location-specific emoji in the message (Fig 11; ¶ 30, 39, 55, 60, 70, 73, 87, 97, 98, 116-120)
Chang-  The plurality of pictographs 1160 include standard emojis (e.g., provided by an operating system of the user device 1100) and geomojis received from the 160. In various embodiments, the plurality of pictographs 1160 is scrollable (e.g., more pictographs can be viewed in response to a scroll touch gesture of the user). In some embodiments, the sorting element 1150 provides an option to sort the plurality of pictographs 1160, or otherwise navigate the plurality of pictographs 1160, according to various schemes such as sorting based on recentness (e.g., based on temporal information such as creation dates corresponding to the respective pictographs), price (e.g., if the pictographs are for sale), relevancy of the respective pictographs to various data, or other metrics. (¶ 98)


Chang does not disclose selecting the generic emoji for inclusion into the message. 

Chang certainly parses the text in the message in order to determine the text is indicative of an emoji, the art does not explicitly recite that step. 
Montaque teaches parsing the text from the message for a word or a phrase that is replaceable by the generic emoji, and (¶ 20, 33, 59)
Claim Interpretation- According to the disclosure (¶ 17, 21), “The text may be parsed to determine certain works, phrases, and/or other information within the message…  the service provider may parse data and text within the message to determine what the customers are saying or posting about locations… For example, emoji determination application 150
Montaque -the event collection platform 170 utilizes an event processing module that monitors actions and behaviors of users of the messaging platform. For example, the event processing module may determine when messages are sent, the recipients of the messages, text/keywords within the messages before or after the message is sent, creative contents inserted into the messages, and interactions that the user has with the messaging application on his/her user device (e.g., selection of an option to insert a creative content). (¶ 33)


selecting the generic emoji for inclusion into the message (Figure 8, 9; ¶ 59-68)
Montaque - the user previously selected a coffee cup emoji 802 to insert into a message….For example, various data may have been used to determine whether conditions for identifying the winning bid are satisfied, with such data including an identifier of the emoji selected, a type of emoji (e.g., food and drink, coffee, etc.), a time of day when the emoji was selected, a geolocation of the user device 602 when the emoji was selected, or other contextual data. Here, the winning bid corresponds to a bid from a coffee retailer (e.g., a coffee-themed emoji was selected). As a result of identifying this winning bid, the user device 602 presents various emoji indicating the brand of the coffee retailer in the branded contents window 804, such as emoji having a company name, symbol, or other identifier meant to cause the user to think of the brand.  (¶ 65)

    PNG
    media_image1.png
    463
    298
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide specific services to their target audience (Montaque; ¶ 2, 3, 33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy, (US 10848446) teaches customized emojis in messages, including merchant emojis per location. 
Clements et al., (US 20150317069) teaches replacing the emojis with generated emojis. 
Black et al., (US 20110010271) teaches selecting vendors with multiple vendor icons. 
Brock (US 9652791) teaches merchant locations that are identified with merchant logos for transactions.
Bryant (US 10706271) teaches placing generic emojis next to specific emojis(fig9)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685